United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-3482
                         ___________________________

                             United States of America,

                        lllllllllllllllllllllPlaintiff - Appellee,

                                           v.

                              Bradley Levi Petermann,

                       lllllllllllllllllllllDefendant - Appellant.
                                       ____________

                      Appeal from United States District Court
                 for the Southern District of Iowa - Council Bluffs
                                  ____________

                          Submitted: September 23, 2019
                            Filed: December 17, 2019
                                  [Unpublished]
                                  ____________

Before LOKEN, COLLOTON, and KOBES, Circuit Judges.
                          ____________

PER CURIAM.

       Bradley Petermann pleaded guilty to one count of unlawful possession of a
firearm as a prohibited person, namely, a previously convicted felon and an unlawful
user of a controlled substance. See 18 U.S.C. §§ 922(g)(1), 922(g)(3), 924(a)(2). The
district court1 calculated an advisory guideline range of 70 to 87 months’
imprisonment, and ultimately imposed a term of 37 months’ imprisonment after a
departure under the guidelines and a variance under 18 U.S.C. § 3553(a). Petermann
appeals his sentence, arguing that the district court committed procedural error in
applying a four-level increase under the guidelines for possessing a firearm in
connection with another felony offense. We conclude that there was no error and
therefore affirm.

       In calculating Petermann’s advisory guideline range, the district court applied
a four-level increase under USSG § 2K2.1(b)(6)(B) on the ground that Petermann
“possessed any firearm . . . in connection with another felony offense.” The other
felony offense was “carrying weapons” in violation of Iowa Code § 724.4. That
provision proscribes going armed with a dangerous weapon concealed on or about the
person, going armed with a pistol or revolver or any loaded firearm, whether
concealed or not, within the limits of any city, and knowingly carrying or transporting
a pistol or revolver in a vehicle. The offense is punishable by up to two years’
imprisonment, see Iowa Code § 903.1(2), and thus qualifies as a felony within the
meaning of the guideline. USSG § 2K2.1, comment. (n.1). Because police found a
loaded nine-millimeter firearm on the driver’s side floorboard of a vehicle that
Petermann was driving when stopped for speeding in Council Bluffs, Iowa, the court
found that he had possessed the firearm in connection with a violation of Iowa Code
§ 724.4.

       Petermann conceded in the district court and acknowledges on appeal that the
four-level increase was proper under this court’s decision in United States v. Walker,
771 F.3d 449 (8th Cir. 2014), although he contends that Walker was wrongly decided.
We agree with the district court that Walker is directly on point, and that


      1
      The Honorable Stephanie M. Rose, United States District Judge for the
Southern District of Iowa.

                                         -2-
§ 2K2.1(b)(6)(B) is therefore applicable. There was no error in calculating the
advisory guideline range, and the judgment is affirmed.
                      ______________________________




                                      -3-